 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7

 8   DESHAWN D. LESLIE,                                    Case No. 1:16-cv-01698-AWI-SKO (PC)
 9                                           Plaintiff, ORDER ON STIPULATION FOR
                                                        VOLUNTARY DISMISSAL WITH
10                  v.                                  PREJUDICE (Fed. R. Civ. P. 41
                                                        (a)(1)(A)(ii))
11
     O. MADRIGAL, et al.,
12                                                         (Doc. 64)
                                         Defendants.
13

14
           Based on the Stipulation for Voluntary Dismissal entered into by and between Plaintiff and
15
     Defendants (“the Stipulation”) and for good cause shown:
16
           IT IS HEREBY ORDERED THAT:
17
           1.    The Stipulation is approved.
18
           2.    Pursuant to the parties’ Stipulation, this action has been terminated, see Fed. R. Civ.
19
     P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been
20
     dismissed with prejudice with each party to bear their own attorney’s fees and costs.
21
     Accordingly, the Clerk of the Court is directed to close this case.
22

23
     IT IS SO ORDERED.
24

25
     Dated:     June 10, 2019                                          /s/   Sheila K. Oberto          .
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
